department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone number uil code internal_revenue_service director exempt_organizations release number release date date legend q secondary schools y elementary schools z dollar_figure amounts dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation as defined in sec_509 of the code your letter indicates that you will operate a grant-making program that will be awarding four-year q scholarships to students enrolled in y who demonstrate academic potential strong character and a commitment to community service you will notify the principals of y of the scholarships’ availability the principal or a committee designated by the principal consisting of the principal teachers and or other disinterested individuals affiliated with the school annually shall nominate students based on the criteria provided below nominated students meeting this criteria shall submit completed application forms to the board_of directors of the foundation all applicants will be considered as potential recipients receipt of a scholarship will be contingent on admission to q scholarships will include the cost of tuition fees and books required scholarships will be a one time award for four years of attendance in the amount of z depending on the cost of q the selection criteria include e e e academic standing and demonstrated ability to complete courses of study may include submission of transcripts and recommendations by applicant’s teachers character and motivation to obtain an education and to work hard and seriously to continue and complete an education and the support of parents s or guardian s in these endeavors demonstrated need for financial assistance commitment to community service each individual involved in the selection process is obligated to disclose any personal knowledge of and relationship with any potential recipient under consideration and refrain from participation in the selection process all scholarships will be paid_by the board_of directors directly to q q must be described in sec_170ci of the internal_revenue_code and must agree in writing to use the granted funds to defray the recipients’ expenses or to pay the funds to the recipient only if the recipient is enrolled at q and standing at q is consistent with the purposes and conditions of the scholarship if applicable the board will investigate any suspected diversions of scholarships from their intended purpose and take all reasonable steps to recover the diverted funds ensure other scholarships are used for their intended purpose and withhold further payments to an individual who has diverted funds files will be maintained for all selected recipients these will contain each recipient’s application including their essays and reference letters the amount and purpose of each scholarship proof of enrollment and any applicable investigation of diverted funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170cii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i il iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective date your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of date are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code is based it the approval of your award program procedures herein date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
